Citation Nr: 0605368	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2002, for service connection of post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge.

In his October 2005 Board hearing the veteran may have raised 
the matter of entitlement to service connection for a fungus 
disorder.  This matter is referred to the RO for any 
appropriate development.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In December 1998, the veteran submitted a claim for 
service connection for PTSD.

2.  In a May 1999 rating decision, the RO denied entitlement 
to service connection for PTSD.

3.  The veteran was duly notified of the May 1999 rating 
decision and his procedural and appellate rights in a June 2, 
1999, letter.

4.  The veteran did not submit any written statement which 
could be interpreted as a notice of disagreement with the May 
1999 rating decision during the one-year period following 
notice of that decision.

5.  On January 29, 2002, the veteran resubmitted his claim of 
entitlement to service connection for PTSD.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 29, 2002, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are April 2002 and June 2002 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in January 2002.   Thereafter, the 
RO provided notice in April 2002 and June 2002.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Dallas Neurology; Pain Net; University 
of Michigan Hospitals; Robert E. Holmes, Ph.D.; Rajiv Joseph, 
M.D.; David Metz, M.D.; Joseph C. Yaroch, M.D.; Phillip 
Elizondo, M.D.; and A. Siddiqui, M.D.; and VA examination 
reports dated in June 2002 and September 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 19.129(a).  In order to reopen a claim for service 
connection there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See              38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  If he does not initiate an appeal 
within one year, or if he initiates a timely appeal and the 
appeal is denied, the disallowance becomes final.  See 38 
C.F.R. §§ 20.302, 20.1100, 20.1103 (2005).  Any award based 
on a subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2005).  Specifically, the 
effective date of an award of disability compensation based 
upon the submission of new and material evidence other than 
service department records received after final disallowance 
will be the date of receipt of the new claim or the date that 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2005).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

Analysis

The veteran's original claim for service connection for PTSD 
was denied by means of a May 1999 rating decision.  The RO 
denied the claim on the basis that the veteran had not been 
diagnosed as having PTSD.  The veteran was duly notified of 
the decision and his procedural and appellate rights by a 
letter dated June 2, 1999.  In the year following the 
notification of his denial, the veteran did not initiate an 
appeal; an appeal requires a notice of disagreement on behalf 
of the claimant and a substantive appeal after a statement of 
the case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  If no notice of disagreement is filed within the 
time limit provided, the determination becomes final. 38 
U.S.C.A. § 7105(c).  A finally adjudicated claim is one that 
has become final by the expiration of one year after the date 
of notice of a disallowance.  38 C.F.R. § 3.160(d).  A 
previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  Accordingly, the May 1999 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

On January 29, 2002, the RO received a formal claim to reopen 
the previously denied claim for service connection for PTSD.  
Prior to the January 29, 2002, there were no interim 
communications of record.

The effective date of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  See also, 38 
C.F.R. § 3.400(q)(1)(ii) (2004).  In the present case, the 
veteran's claim for service connection for PTSD was received 
on January 29, 2002.  Further, the date that the veteran was 
found, by objective medical evidence, to have a confirmed 
diagnosis of PTSD was determined by VA examination on June 5, 
2002.  Although the medical evidence of record includes both 
private and VA psychiatric treatment records, they are absent 
of a diagnosis of PTSD, prior to June 5, 2002.  Accordingly, 
an effective date prior to January 29, 2002, for the grant of 
service connection for PTSD is not warranted.

The Board has also considered whether the veteran submitted 
an informal claim subsequent to the final May 1999 decision 
and prior to the assigned effective date of January 29, 2002, 
the Board concludes that he did not submit such a claim.  
Once again, the first evidence demonstrating a diagnosis of 
PTSD was the June 2002 VA examination report.  Additionally, 
there is nothing in the record subsequent to the final May 
1999 rating decision and prior to the January 29, 2002, claim 
to reopen, which could be construed as an informal claim to 
reopen or of entitlement to service connection.  The RO 
granted service-connected benefits based on the date of the 
reopened claim (January 29, 2002) and applicable regulations.  
Based on the foregoing, the Board concludes that January 29, 
2002, is the correct date of claim.  Per VA regulations, the 
effective date can be no earlier than the date of claim to 
reopen.  See 38 C.F.R. § 3.400 (2005).

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

An effective date earlier than January 29, 2002, for service 
connection of post-traumatic stress disorder (PTSD) is 
denied.


REMAND

During his October 2005 Board hearing, the veteran alleged 
that he was receiving ongoing private psychiatric treatment 
and that his disability had worsened since the September 2004 
VA examination.  Accordingly, a remand is appropriate in 
order to secure updated treatment records, in order to ensure 
the proper development of the matter.  Additionally, once 
these records have been associated with the claims folder the 
RO should schedule the veteran for an additional VA 
examination.


To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim and to ensure due 
process of law, the case is remanded for the following 
actions:

1.  The RO should take all necessary 
steps to obtain all available VAMC 
psychiatric treatment records since March 
2002 and current private treatment 
records, to include those from Robert 
Holmes, M.D., and Noe Neaves, M.D.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of the 
PTSD disability.  The RO should forward 
the veteran's claims file for review by 
the VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's PTSD.  The examiner 
should provide a global assessment of 
functioning score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, the RO should readjudicate the 
veteran's increased rating claim for 
PTSD.  The RO should consider any new 
evidence added to the claims file.  If 
the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


